Pursuant to Ind.Appellate Rule 65(D),                                  Aug 30 2013, 5:29 am
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

JARED MICHEL THOMAS                                 GREGORY F. ZOELLER
Evansville, Indiana                                 Attorney General of Indiana

                                                    ANGELA N. SANCHEZ
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

BIANCA MOSLEY,                                      )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 82A01-1301-CR-6
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                 APPEAL FROM THE VANDERBURGH CIRCUIT COURT
                       The Honorable Wayne S. Trockman, Judge
                           Cause No. 82D05-1111-CM-6111


                                         August 30, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          Bianca Mosley appeals the trial court’s order that she pay $195.00 in restitution. We

affirm.

                             FACTS AND PROCEDURAL HISTORY

          On November 5, 2011, Desiree Jennings was stopped at a stoplight in her vehicle

when Mosley and another woman, Latara Graves, pulled up behind her, exited their vehicle,

and began attacking Jennings. An hour later, Graves and Mosley went to Jennings’ house

and damaged the windshield, hood, and side view mirror of Jennings’ vehicle.

          The State charged Mosley with Class A misdemeanor battery1 and Class B

misdemeanor criminal mischief.2 After a bench trial, the trial court found Mosley guilty of

Class B misdemeanor criminal mischief. The trial court sentenced Mosley to sixty days

suspended and ordered her to pay $195.00 in restitution within that time frame.

                                   DISCUSSION AND DECISION

          Mosley argues the trial court abused its discretion when it ordered her to pay

restitution of $195.00 for half of the cost to repair Jennings’ vehicle. During sentencing, the

trial court and counsel discussed restitution:

          [State]:       The state would simply ask that [Mosley] be required to pay that
          remaining half of the um Criminal Mischief damages that was done in
          additional because of her lack of a criminal record, we’re not asking for time
          to be executed we would ask for a short period of time to be suspended on
          condition she complete sixteen hours of community service.
          [Court]:       [Mosley’s counsel]
          [Defense]: Um, Judge we would ask that there be a suspended sentence
          possibly sixty days on the condition she pay the other half of the restitution and
          that the court waive the fines and costs, she’s going to school, not working,

1
    Ind. Code § 35-42-2-1(a)(1).
2
    Ind. Code § 35-43-1-2(a)(1).
                                                  2
       trying to raise a child, she is indigent and um because of her schooling and her
       responsibilities to her child and lack of prior record, we ask that she not be
       required to do any community service.

(Tr. at 91.)

       As Mosley agreed to pay restitution as part of her sentence, she invited any error that

occurred when the court ordered her to pay restitution. Error invited by the complaining

party is not reversible error. Booher v. State, 773 N.E.2d 814, 822 (Ind. 2002). As such,

invited errors are not subject to appellate review. Gamble v. State, 831 N.E.2d 178, 184 (Ind.

Ct. App. 2005), trans. denied. Thus, Mosley cannot now complain that restitution was

imposed. Nor can she complain about the amount of restitution imposed when the trial court

heard information about Mosley’s employment and asked Mosley if she could pay $195.00

within sixty days, and she indicated she could. See Polen v. State, 578 N.E.2d 755, 758 (Ind.

Ct. App. 1991) (asking defendant if she is able to pay is sufficient inquiry into her ability to

pay restitution). Accordingly, we affirm the decision of the trial court.

       Affirmed.

BAILEY, J., and BRADFORD, J., concur.




                                               3